Case 1:20-cv-23178-WPD Document 12 Entered on FLSD Docket 11/17/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-23178-CIV-DIMITROULEAS

  MOUNTECH IP LLC,

         Plaintiff,

  vs.

  TRACEFONE WIRELESS, INC.,

        Defendant.
  ___________________________________/


              ORDER TO SHOW CAUSE FOR FAILURE TO COMPLY WITH
              RULE 4(M) OF THE FEDERAL RULES OF CIVIL PROCEDURE

         THIS CAUSE is before the Court sua sponte.

         Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, a plaintiff must serve the

  summons and complaint on the defendant within 90 days after filing the complaint. Plaintiff filed

  a Complaint on July 31, 2020 against Defendant TracFone Wireless, Inc., and a First Amended

  Complaint Adding New Party Defendant on August 14, 2020, adding Defendant TCT Mobile

  (US), Inc. See [DE’s 1, 7]. Plaintiff voluntarily dismissed Defendant TraceFone Wireless, Inc.

  on August 14, 2020. See [DE’s 8, 11]. There is no indication Defendant TCT Mobile (US), Inc.

  has been served.

         Accordingly, it is ORDERED AND ADJUDGED that on or before November 23,

  2020, Plaintiff shall either perfect service upon Defendant TCT Mobile (US), Inc., show that

  service has already been made, or show good cause why service has not been perfected. Failure

  to timely respond will result in immediate dismissal of this action without prejudice.
Case 1:20-cv-23178-WPD Document 12 Entered on FLSD Docket 11/17/2020 Page 2 of 2




         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 16th day of November, 2020.




  Copies furnished to:
  Counsel of Record
